Citation Nr: 1606061	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  13-24 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected pancreatitis.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as secondary to diabetes mellitus. 

3.  Entitlement to service connection for a heart disability, to include as secondary to diabetes mellitus. 

4.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1977 to December 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In May 2015 the Board remanded the case for further action by the originating agency.  It has now returned to the Board for additional appellate action.  

At the time of the May 2015 remand, the issues on appeal included entitlement to service connection for pancreatitis and an acquired psychiatric disorder.  In an October 2015 rating decision, service connection was granted for pancreatitis and major depressive disorder with psychotic features.  The award of service connection constitutes a full grant of the benefits sought on appeal and the claims for entitlement to service connection for pancreatitis and an acquired psychiatric disorder are no longer before the Board. 

The Board also referred a claim for entitlement to service connection for contact dermatitis of the bilateral feet in the May 2015 remand.  Review of the claims file shows that service connection for dermatitis was previously denied by the New York RO in a May 1978 administrative decision on the basis that the Veteran did not report for a scheduled VA examination.  The claims file also does not indicate that any action has been taken on the Veteran's current claim for service connection for dermatitis, raised in the July 2011 notice of disagreement (NOD).  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), it is not currently before the Board.  It is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary before a decision may be rendered.  Specifically, the Veteran must be informed of VA's duties to notify and assist him in the development of his claims and efforts must be made to obtain private treatment records referenced by the Veteran.  

In April 2010, the Veteran was mailed a letter informing him of VA's duties to notify and assist him in developing evidence to support his claims.  The Veteran stated in the July 2011 NOD that he never received this letter.  He also indicated that he has received private treatment for the disabilities on appeal, stating in the NOD that he had supporting documentation from several physicians that he had not yet had an opportunity to submit.  The record contains other evidence of private treatment; in July 2011 the Veteran submitted a letter from a private neurologist pertaining to his diabetes mellitus and peripheral neuropathy, but no records from this physician are associated with the claims file.  In addition, the Veteran reported during the September 2015 VA examinations that he was diagnosed with diabetes in 1987, was treated for a heart attack and CAD by a private cardiologist beginning in 1994, and underwent surgery for bilateral shoulder impingement in 2007.  There is no indication that efforts have been made to obtain the private treatment records referenced by the Veteran and such efforts are required by VA's duty to assist.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding his claims for entitlement to service connection on direct and secondary bases.   
2.   Contact the Veteran and request that he identify all health care providers who have treated the disabilities on appeal, to include the physician who diagnosed his diabetes in 1987, the cardiologist who treated his heart attack and coronary artery disease in 1994, and the facility where he underwent shoulder surgery in 2007.  Also ask the Veteran to submit any private medical records or other supporting documentation in his possession, as referenced in the July 2011 NOD. 

3.  Provide the Veteran medical release forms and ask him to authorize VA to obtain medical records from all identified private health care providers, including Dr. Diana Skirk at East Shore Neurology in Melbourne, Florida. 

If proper medical release forms are received, obtain copies of all available treatment records from the identified private facilities.  Copies of the records must be associated with the electronic claims file.  All efforts to obtain the records must be documented in the claims file.  

4.  After completing the foregoing, provide the claims file to a VA examiner with the necessary expertise to provide opinions in this case. 

After reviewing the claims file and all private treatment records, the examiner should determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's diabetes mellitus is caused or aggravated by the service-connected chronic pancreatitis.

If the examiner identifies a link between the Veteran's diabetes mellitus and service-connected pancreatitis, the examiner should then determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that a bilateral shoulder disability is caused or aggravated by diabetes mellitus.

All proffered medical opinions must be accompanied by a full explanation and basis.  The examiner must address whether the Veteran's diabetes is aggravated by service-connected pancreatitis and/or whether the bilateral shoulder disability is aggravated by diabetes.

5.  Readjudicate the claims on appeal.  If the benefits sought remain denied, issue a SSOC before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






